TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00300-CV




 Julian S. Crowell; Lometa Wann; Jean Wann Edwards; Cynthia McIntire; Lois H. Crowell;
              Clinton McIntire; Rosamond C. Berry; Michael Clifton Allen; and
                            Dorothy Allen Tidewater, Appellants

                                                     v.

  Texas Natural Resource Conservation Commission; George Ralph Roming in his official
           capacity; George Crumpin his official capacity; City of Stephenville;
                  City of Glen Rose; and Somerville County, Appellees




            FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
               NO. 432,066-A, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




                 On June 6, 2002, appellants filed an unopposed motion to dismiss this appeal, which

complains of the district court=s order granting the pleas to the jurisdiction of appellees, the Texas Natural

Resource Conservation Commission, 1 George Ralph Roming, George R. Crump, City of Stephenville, City

of Glen Rose, and Somerville County. The appellants have informed this Court


        1
          This appeal involves a dispute over the application for a permit to construct a dam and reservoir
on the Paluxy River. In 1987, at the time of the application for the permit, appellants were required to
submit the application to the Texas Water Commission, which is now known as the Texas Natural Resource
Conservation Commission.
that they no longer desire to prosecute this appeal. Accordingly, we will grant appellants= motion and

dismiss this appeal.




                                               Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellants= Motion

Filed: June 27, 2002

Do Not Publish




                                                  2